Ms. Cathyrn E. Hinshaw Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on the following question:
  If a firefighter retires on a medical disability of fifty percent and he has not completed twenty years of service, is he paid for his accumulated sick leave?
It is my opinion that the answer to this question is, generally, "yes." The fire fighter who retires under disability retirement should be paid for any unused accumulated sick leave.
The relevant Code sections are A.C.A. §§ 14-53-108 (Cum. Supp. 1991) and 24-11-819 (Repl. 1992). Section 14-53-108 addresses uniform sick leave for fire fighters, and states in pertinent part as follows under subsection (c)(1):
  If, at the end of his term of service, upon retirement or death, whichever occurs first, any fire fighter has unused accumulated sick leave, he shall be paid for this sick leave at the regular rate of pay in effect at the time of retirement or death.
The question, therefore, is whether the phrase "upon retirement" in § 14-53-108, supra, includes disability retirement. A review of Section 24-11-819 compels me to conclude that it does. This Code section governs disability retirement benefits, including the benefit amount. Subsection (a)(3) states, with regard to the benefit, that:
  [f]or purposes of computing all benefits, `salary' means recurring pays which are received for a regularly scheduled work week and shall not include payments for unused accrued sick leave. . . .
This provision clearly envisions the disability retirant's receipt of payment for unused accrued sick leave. Otherwise, the exception of such payment from the definition of "salary" for purposes of computing disability benefits would have been unnecessary. It may therefore reasonably be concluded that a disability retirant is included in the provision for a fire fighter's receipt of payment for unused accumulated sick leave "upon retirement." A.C.A. § 14-53-108 (c)(1) (Cum. Supp. 1991).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh